 46DECISIONSOF NATIONALLABOR RELATIONS BOARDC. A. Froedge Delivery and Trucking Service, Inc.,and Chauffeurs,Teamsters,Warehousemen andHelpers Local UnionNo. 135,A/W InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers of America. Case25-CA-2875June 21, 1968DECISION AND ORDERBy MEMBERSBROWN, JENKINS, AND ZAGORIAOn March 27, 1968, Trial Examiner Sidney Sher-man issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gagedin and wasengagingin certain unfair laborpractices within themeaningof the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.Thereafter, theGeneralCounsel filed limited exceptions to, as well as abrief in support of, the Trial Examiner's Decision.The Charging Party filed exceptions in which itincorporated the General Counsel's exceptions andbrief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner as modified herein.The General Counsel excepts to the Trial Ex-aminer'sinclusionof special provisions in hisRemedy and Recommended Order by whichRespondent, upon application, may reopen therecord to adduce evidence with respect to the par-ticipation by the Union and strikers in the acts ofvandalismand shooting incidents which occurredduring the strike. As the case was formally tran-ferred to the Board upon issuance of the Trial Ex-aminer'sDecision, and as the Board's Rules andRegulationsand Statements of Procedure, Series 8,as amended, particularly Sections 102.48(d) and102.49, afford adequate protection to Respondent'srights in thematter, we find merit in this exception.Accordingly, we do not adopt that portion of theTrial Examiner's Remedy which permits Respon-dent to reopen the record.2 We shall modify theTrial Examiner's Recommended Order in this re-gard.We also find merit in the General Counsel's ex-ception to the Trial Examiner's failure to include inhisremedy,Recommended Order, and noticespecific provisions for the reinstatement of dis-criminateeJerryBrooks, aswell as appropriatebackpay provisions for all the unfair labor practicestrikers,includingBrooks.The Trial Examinerfound, and we agree, that Brooks was discrimina-torily discharged on July 12 when he joined thestrike.We shall therefore modify the Trial Ex-aminer'sremedy to expressly require Respondentto accord Brooksthe samereinstatement rightsrecommend for the other strikers, discharging, ifnecessary, any person hired on and after July 12.We shall also order Respondent to make the strik-ing employees, including Brooks, whole for any lossof earningswhich they may suffer, or have suffered,by reason of the Respondent's refusal, if any, toreinstatesuch striking employees in the mannerprescribed in the Trial Examiner's remedy, asmodified herein, by payment to them of a sum ofmoney equal to that which such employees nor-mallywould have earnedaswagesduring theperiod beginning 5 days after the date on whichsuch employees apply for reemployment or rein-statement and terminatingon the date of theRespondent's offer of employment. The amountpayableand interestthereon will be computed inaccordance with the formulas stated in F.W. Wool-worth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716.IThe Trial Examinerinadvertently found that on July 14 employeesTrester andSchrader requested the return of their cards The record showsthat Slecth should he substitutedfor TresterEmployeeEarnest Gibson testified,the record shows,that in a conversa-tion on July13 or 14,1967, Respondent's president,Cecil AFroedge, toldhim that"he ( Froedge I would give me more money when he could, and hewould alsoget us uniforms-get our uniforms hack" As found by the TrialExaminer,in the same conversation Froedge also unlawfully interrogatedGibson abouthis otheremployees'union sympathies and threatened toclose his down beforehe would have a union In this context,the above-quoted remark clearlyimplied that Respondent would give the benefits inreturn for the employees'rejectionof the Union.Since the Trial Examinercredited Gibson's testimony,we further find, as alleged in the complaint,that this remarkalso constituted a violation of the ActLike the Trial Examiner,and for the same reasons,we donot pass on theJuly I I incident in which Froedge pointed a gun at Union President LoranRobbins'Moreover,in view of the Trial Examiner's finding,which we adopt, thatRespondent adduced no evidence which would place responsibility for theviolence on the Union or any of the strikers, we do not consider germane tothe remedy his discussion of the various authorities cited.172 NLRB No. 8 ORDERC. A. FROEDGE DELIVERY47Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the TrialExaminer asmodifiedbelow and hereby orders that the Respondent, C.A. Froedge Delivery and Trucking Service, Inc., In-dianapolis,Indiana, its officers, agents, successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:1.Delete paragraph 2(e) of the RecommendedOrder, reletter paragraphs 2(d), (f), and (g) as2(f), (g), and (h), respectively, and insert the fol-lowing new paragraphs 2(d) and (e):"2(d)Within 5 days after application by any oneof its striking employees,reinstate him asprovidedin "The Remedy" section of the Trial Examiner'sDecision,as modified."2(e)Make whole any such striking employee inthe manner set forth in the section of the Trial Ex-aminer'sDecision entitled "The Remedy," asmodified, for any loss of pay he may suffer or hassuffered by reason of the Respondent's refusal, ifany, toreinstate him."2.Delete in its entirety the last substantive para-graph of the Recommended Order.3.Delete the last substantive paragraph from theAppendix attached to the Trial Examiner's Deci-sionand add the following:WE WILL offer similar reinstatement, within5 days after application, to any employee, in-cluding Jerry Brooks, who participated in thestrike against us.WE WILL make any striking employee wholefor any loss of pay suffered by reason of ourrefusal, if any, to reinstate him.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN,Trial Examiner: The originalcharge herein was served on Respondent on July11, 1967,' the complaintissued onOctober 31, andthe case was heard on January 15, 16, 17, and 18,1968. The issues litigated involved alleged viola-tions of Section 8(a)(1), (3), and (5) of the Na-tionalLabor Relations Act, as amended.Briefswere filed by the General Counsel, the ChargingParty, and Respondent.Upon the entire record,2including my observa-tion of the witnesses,Iadopt the following findingsand conclusions:1.RESPONDENT'S OPERATIONSC. A. Froedge Delivery and Trucking Service,Inc., herein called Respondent, is an Indiana cor-poration,and is engaged in its establishment in In-dianapolis,Indiana,in the local hauling business. Itwas stipulated,' and I find, that Respondent an-nually derives gross income of more than $50,000from hauling for an interstate carrier, and annuallyderives more than $50,000 in gross income fromhauling for various nonretail enterprises, each ofwhich annually ships goods worth more than$50,000 to out-of-State points. Respondent is en-gaged in commerce within the meaning of the Act.II.THE UNIONChauffeurs,Teamsters,Warehousemen andHelpers Local Union No. 135, A/W InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, hereinaftercalled the Union, is a labor organization under theAct.III.THE UNFAIRLABOR PRACTICESThe pleadingsraisethe followingissues:1.Whether Respondent unlawfully coerced itsemployees by acts and threats of violence directedagainst union agents, interrogation of employees,threats of reprisal, promises of benefit, or solicita-tionof employees to repudiate the Union?2.Whether Respondent discharged, and refusedto reinstate, Brooks and M. Brown because of theirunionactivity?3.Whether Respondent's admitted refusal torecognize the Union on and after July 13 was un-lawful?4.Whether the strike, which began on July 11,was caused or prolonged by unfair labor practices?A. Sequence of EventsRespondent employs about 30 truckdrivers in itslocal pickup and deliverybusiness.While most ofthese drivers have regular hours a few report dailyfor assignment on a shapeup basis-that is, they areassigned to handle orders from customers as theyare received during the day, which for one reasonor another cannot conveniently be handled by theregulardrivers.In January the Union began its campaign to or-ganizeRespondent's drivers, a number of cardswere signed during the ensuing months, and on July10, having by that time obtained cards from at least12 employees then in the unit,4two union agentsapproached Respondent's president, Froedge, andrequestedrecognition.Froedgerejectedthisrequest, physically assaulting one of the unionagentsand ordering them from Respondent's'All datesrefer to1967, unlessotherwise stated'For correctionsof thetranscript,see theorder of March 12. 1968.'G C Exh. 2In addition,the Union hadseveral cardsfrom formeremployees SecG.C Exhs.12 through 28 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDpremises.On July11,theUnion commencedpicketing and several of Respondent's employeesjoined the pickets,while others refused to reportfor work during the picketing,which is still in ef-fect.On the same day, the Union obtained four moresigned cards and the next day addressed a letter toFroedge again requesting recognition,claiming tohave cards from a majority of Respondent's em-ployees designating the Union as their bargainingagent,and offering to submit the cards to an agentof the State Departmentof Labor forhis insepec-tionand verificationof employee signatures.Respondent did not reply.Brooks and M. Brown joined the pickets on July11. The next dayBrooks was notified that his em-ployment had been terminated because of his strikeactivity.He has not been rehired.About October 1M. Brown's request for reinstatement was rejected.B.Discussion1.The 8(a)(1) violationsa.Acts and threats of violenceOn July 10, UnionAgentsMartin and Hickscame toFroedge's office torequest recognition.According to Martin, when he proffered to Froedgea letter setting forththeUnion'srecognitionrequest, he declined to read it,ordering the unionagents off the premises, and, as the menstarted toleave,made asif tostrikeHicks, whereupon Martinpointed his finger at Froedge and warned him thatthatwould be the worst mistake he ever made.Martin addedthat Froedge heeded his warning forthe moment,but that,as the two union agents werepassing throughthe door on their way out, FroedgeseizedMartin by the scruff of his neck, pushed himoutside,and proceeded to rain blows on him; that,when Martin,after a struggle,finallyfreed himselffrom Froedge's grasp,he seizedMartin'snecktieand continued to pummel himall the way to thepoint where the agents' car wasparked; that thewitnesshad difficultygetting into the car,while try-ing to ward off Froedge's blows; thatHicks in theearly part of the affray shouted to Martin not toretaliate;and that,afterHicks startedthe car,Froedge ran after himwith a rock, pulled the cardoor open,and exchangedwords with Hicks.M. Brown,testified that he witnessed the fracasoutside Respondent'spremises;that, as the threemen came outof the door, Froedge "grabbed somepapers and tore themup," and ordered the othertwo off the property;that Froedgeheld Martin bythe necktie and was strikinghim; that the otherunion agent at first admonished Martin not to hitback,but finally urged him to protect himself, andMartin did hit back a few times in his struggle toget into the car; that,when Froedge returned to theoffice,he had a rock with him,and boasted aboutthrowing the Union out. Froedge,who is a con-siderably larger man than Martin,admitted strikingthe first blow on this occasion,and tearing up theUnion's letter5 during the latter part of the incident,but he insisted that he was provoked by the factthatMartin had called him a"S.O.B." and wavedhis fist at him. Froedge also denied that he pulledopen the car door,and disclaimed,albeit ratherequivocally,that he had a rock in his hand at anytime during the incident.'Martin denied that he applied the foregoingepithet to Froedge or gave him any other provoca-tion,except to warn him as described above againststriking Hicks.On the basis of demeanor,as well asthe circumstantiality of Martin's testimony,Icredithis version wherever it conflicts with Froedge's.'On the morningof July11, when Froedge cameto work,he found about 25 persons in the alley inthe rear of his premises,including several whom heknew to be union agents.According to Froedge,when he parked his car on his own lot,three ofthese individuals crossed from the alley to his carand he ordered them off his lot, whilst holding agun in his lap. He denied that he got out of the carat the time or pointed the gun at anyone.However,one of these individuals,Union President Robbins,testified that Froedge emerged from his car withthe gun,pointed it at the witness,and shouted tohim to get out of the alley, declaring that he wouldnot have a union;and that,when the witness stoodhis ground,Froedge returned to his car and droveoff. Three other union agents who were at thescene,Hicks, Roberts, and Martin,corroboratedRobbins' version.In view of such corroboration, aswell as demeanor considerations,Icredit Robbins,and find that on this occasion Froedge pointed agun at Robbins and ordered him to pet out of thealley, whilst inveighing against the Union.Tewell,who joined the pickets on July 11,testified that on January 8, 1968,one of Respon-dent's trucks had occasion to use the alley in therear of Respondent's premises at the same time thata union agent was backing his car from the alleyinto a parking lot;'that the union agent maneu-vered his car to permit the truck to pass; and that afew minutes later Froedge,after applying an un-printable epithet to the union agent, warned Tewellthat the next time the agent blocked the alleyFroedge would shoot him. Although Froedge de-nied uttering any such threat,Icredit Tewell on thebasis of demeanor.'This was evidently the"papers"that M. Brown had reference to.The General Counsel put Hicks on the stand to testify about the in-cident,but as Respondent at that point stipulated the essential featuresthereof,I ruled that there was no need for his testimony at that time.'Moreover,even if Froedge were credited as to the alleged acts ofprovocation by Martin,thatwould not justify the extreme violence ofFroedge's reaction,including his pursuit,and continued pummeling, ofMartin even as he was making his exit"The lot had been rented by the Union. C. A. FROEDGE DELIVERY49The GeneralCounsel contendsthat byFroedge'sforegong acts and threats of violence against unionagents, Respondent violated Section 8(a)(1) of theAct.TheBoard has held that such conduct,although not aimed directly at employees, has atendency to deter them from engaging in union ac-tivity,where it is committed in their presence orunder such circumstances that it is likely to cometo their attention.'It is axiomatic that any expres-sion of antagonism to a union by an employer tendsto deter his employees from engaging in union ac-tivityand, unless protected by Section 8(c), vio-lates theAct.Clearly,the instant conduct con-stituteda dramatic and forceful expression ofFroedge's antagonismto the Union,and for thatreason alone was unlawful.Moreover, Froedge'sactions implied to the employeesthatsimilar mea-sures,or other forms of reprisal,would be directedagainst themif theyengaged in union activity. It isfound,therefore, that byFroedge's conduct in con-nection withthe July10 incident,which was wit-nessed by at least one employee(M. Brown),1°Respondent violated Section8(a)(1) of the Act. Alike conclusion applies to the January 8 threat toshoot the union agent,which was addressed toTewell,who, although picketing at the time, occu-pied the status of an employeeunder the Act.While such threat was contingent upon any futureblocking of the alley by the union agent's car, theseverity of the threatened retaliation was so far outof proportion to the act on which it was condi-tioned,as to make it clear that the agentwould beshot not so much for blocking the alley but becausehe was a union representative."However,as to the July 11 incident,there is noevidence that it was witnessedby any employee ofRespondent or that it ever came to their attention.While it is arguable that the nature of the incidentwas such that employeeswere likely to hear of it, Ido not deem it necessary to resolve that point, sinceany violation finding based thereon would be mere-ly cumulative and would not affect theremedy. Ac-cordingly,Ido not pass on this matter.b.Threats of economicreprisalBiddle,who wasemployed byRespondent fromApril 1 toJune 30,testified that late in AprilFroedge stated that he wouldprobablyclose, if theUnion "ever did come in."E.Thompson,who worked for Respondent fromSeptember to November,testified that in mid-Sep-tember Froedge warned him of discharge if he en-gaged in any union activities.Schrader,who worked for Respondent from JuneIto November 15, testified that a few days afterthe picketing began Froedge promised him hewould have a job as long as he came to work, ad-ding that that was more thanhe could say for thepickets.M. Brown,who joined the picketson July 11,testified that on July 5, Froedge warned him ofdischarge,if he signed a union card or talked to aunion agent,and threatened to lock his doors if theUnion"came in,"and that this threat was repeatedin substanceon July 10.12Brooks,who joined the pickets on July 11,testified that on April 10 Froedge warned him ofdischarge if he passed out any more union cards,and that on July 5,Froedge warned that he wouldclosedown rather than deal with the Union.Moreover,as already noted,on July12, Brooks wasnotified by Froedge that Brooks had been ter-minated because of his participation in the strike,and Brooks'wife testified that on that date Froedgetold her he would close his doors before he would"have a union in."13Gibson,who continued to work until August 10,during the picketing,testified that on July 13 or 14,Froedge threatened that he would close his doorsbefore he would have a union,and that some timebetween July 24 and August 10, he declared that hewould not take back any employees who joined thepickets.Trester,who joined the pickets on July 17,testified that on July 10, after announcing that hehad struck a union agent and thrown him out,Froedge declared that he would discharge anyonewho joined a picket line,14 that he would not haveany union and that he would close his doors.Froedge denied generally that he ever threatenedto close his doors rather than deal with a union, andspecificallydenied addressing such threats to Bid-dle,M. Brown,Mr. and Mrs. Brooks,Trester, orGibson.He also denied uttering all the other threatsascribed to him,except that he was not asked anddid not testify as to the following matters:(a) Schrader's testimony concerning the dimjob prospects of the pickets, as portrayed byFroedge onJuly 13 or 14.(b) Brooks' testimony that onApril 10,Froedge warned him of discharge, if he passedout union cards.Inc., 152 NLRB 132, 148-149, and cases therecited.10Moreover,on the basis of their uncontradicted testimony,Ifind thatFroedge,himself,reported the incident to Brooks and Trester later thesame day,boasting that he had attacked the union agent and "thrown theUnion out,"and that on July 14 he made a like report to Schrader.11Particularly,in view of the relative insignificance of the"blocking" in-cident that provoked Froedge's outburst.11M. Brown testified to a similar threat on an unspecified date before hesuffered an injury,early in June.As such incident is cumulative,there is noneed to consider it further.13 She had come to Respondent'soffice to receive her husband'spaycheck,and was handed the notice terminating his employment.14As picketing did not actually begin until the next day,the implicationof this testimony was, as Trester,himself,observed,that the foregoingthreat was uttered in anticipation of any picketing.354-126 O-LT - 73 -pt. 1 - 5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover,it is undisputed that the notice givenBrooks onJuly 12,attributed his termination to hisstrike activity.'sIt is therefore clear that at least inthe three instances last cited Respondent violatedSection 8(a)(1) of the Act.As for the other incidents,there is posed theissue of the credibility of Froedge as against theGeneral Counsel'switnesses,allof whom wereformer employees and, except for E.Thompson,and Gibson,had signed union cards.There can beno doubt that Froedge harbored strong unionanimus, as witness his above-described violent reac-tion on July 10, when presented by the Union witha request for recognition.Moreover,in view of thenumber of witnesses who testified to the virtuallyidentical threats, the absenceof anyevidence ofprounion proclivities on the part of two of thosewitnesses (E. Thompson and Gibson),'R as well asdemeanor considerations,"Icredit such testimonyand find that,as testified by such witnesses,Froedge threatened to close his doors rather thandeal with any union,and to visit other reprisals forunion activity.c.InterrogationBrooks testified thaton July 5, atthe same timethat he threatened to close down rather than dealwith a union,Froedge asked the witness about hisdistribution of union cards and professed to haveheard that he had quite a few of them,elicitingfrom Brooks the retort that he did not know howmany he had as he had not counted them. As therewas no contradiction of such testimony, I credit it.'8Gibson testified that a few days after July 11Froedge asked him if he wanted the Union.Froedge denied this. However, I credit Gibson forreasons already indicated.Gibson added that on an unspecified date afterJuly 11, Dillard,Respondent's dispatcher, asked thewitnesswhether he had signed a union card.Although testifying about other matters,Dillardwas not examined on this point.Respondent con-tends that it is not chargeable with any interroga-tion by Dillard because he was not a supervisor. As" Froedge claimed that he did not mean to notify Brooks of dischargebut only of the fact that he had been replaced, that Froedge intended torehire Brooks after the strike was over,and that to clarify this Brooks wassent a letter to that effect on August 28, which letter was admittedlyreceived by Brooks However,pending such clarification Brooks had noreason to suppose that the July 12 notice meant anything other than acomplete severance of the employment relation" Froedge,moreover,did not controvert the testimony of Eubanks, aformer employee, who was not shown to be a union adherent,that on July12, Frocdgc stated that he did not want the Union in his establishment andthat, "if there was anything he could do to prevent it. he would -" Respondent attempted at the hearing to impeach the credibility ofthree of the General Counsel's foregoing witnesses by eliciting admissionsthattheyhad been convicted of various misdemeanors However, suchconvictions were for offenses not necessarily reflecting on veracity, and,moreover,in the case of one of these witnesses,the conviction was, in anyevent,too remote in time(1959) to be entitled to any substantial weightDillard is found below to be a supervisor, this con-tention isrejected.Finally,IcreditTrester'stestimony,not-withstandingFroedge's denial, that on July 14Froedge remarked to the witness that Froedgeknew that he had signed a union card, therebyeliciting from the witness an admission that he had.It is foundthat bythe foregoing interrogation orremarks in the nature of interrogation,particularlywhen considered in the context of Respondent'sother unfair labor practices, Respondent violatedSection 8(a)(1) of the Act.d.PromisesOn the basis of Trester'suncontradictedtestimonyit isfound that, when on July 17 he failedto report for work,Froedge went to his home andappealed to him to come to work,stating, "Youstick with me and you'll be taken care of."Despite Froedge'sdenial,IcreditSchrader'stestimony that a week or two after the picketingbegan he heard Froedge remark that,if the Unionwould get off his back, he might be able to give theemployees a wage increase.It is found that by Froedge's foregoing promisesof benefit to induce the employees to abandon, orrefrain from, union activity Respondent violatedSection 8(a)(1) of the Act.e.Solicitationof employeesThe incident of July 17 involving Trester, just re-lated,constituted, apart from anything else, unlaw-ful solicitation of Trester by Froedge to refrainfrom striking.In addition,there is no dispute thatduring the first week of the picketing dispatcherDillard,who is found below to be a supervisor, par-ticipated in the drafting of a petition repudiatingthe Union and was the first to sign it,that Dillardsolicited Schrader to sign the petition and explainedthe purposethereof to Trester and Gibson, whothereupon signed it.1°Froedge disclaimed any knowledge of the peti-tion until after it was presented to him completelyAlso, to impugn Brooks' testimony about the alleged July 5 threat byFroedge to close down,itwas shown that in a pretrial affidavit given to aBoard agent by Brooks in August he professed not to recall having had anyconversation with Frocdgc about the Union except for one in March andthe one in April described above Brooks explained at the hearing that hedid not in fact recall the July 5 threat when he was interviewed by theBoard agent in August,but that his memory was refreshed when he waslater questioned by the General Counsel's trial attorney about his variousdiscussions of the Union with Froedge However that may be,even ifBrooks be discredited as to the July 5 threat,that circumstance would notrequire that all the other witnesses who testified about like threats also bediscredited'" In view of the absence of such contradiction,there is no need to con-sider what weight to give to Brooks' disclaimer in his pretrial affidavit ofany discussion of the Union with Froedge during this period Sec precedingfootnote" Altogether 20 names were affixed to the petition C. A. FROEDGE DELIVERY51executed. However, there was no direct contradic-tionofDaugherty'stestimony that during theperiod that it was being signed by the employeesthe petition was posted on thedeskin Respondent'soffice, which was used by both Froedge and Dillardin connection with their dispatching work.In viewof this, I infer that it came to Froedge's notice dur-ing that period.In any case,Dillard's solicitation ofemployees to sign it suffices to charge Respondentwith responsibility therefor, and it is found that, bythus soliciting employees to repudiate the Unionand, incidentally,interrogating them about theirunion sentiments,Respondent violated Section8(a)(I) of the Act.2.The8(a)(3) issuesIt has already been found thaton July12, Brookswas notified by Respondent of the "termination" ofhisemployment because of his strikeactivity.Froedge testified that he had not meantthereby todischarge Brooksbut onlyto advise him that he hadbeen replaced,and it is clear that on August 28,Respondent did send Brooks a letter as follows:In order toclarify anypossible misunderstand-ing regarding your relationship to this Com-pany, we wish to advise you thatyou werereplaced,not discharged,when you went onstrike:and if you should ever again wish towork for Froedge Delivery& Trucking Ser-vice,Inc.,we will be pleased to takeyour ap-plication and consider it along with any otherswe may have for any vacancies which may oc-cur.However,in evaluating Froedge's intent on July12, the objectiveevidence affordedby his "dis-charge"letter of that date is entitled to more weightthan the self-serving "clarification"of that letter,which was admittedly written after he had obtainedlegal counsel.Ifind,therefore,that on July 12,Froedge intended to, and did,discharge Brooks.Nor did the August 28 letter suffice to rescind suchdischarge as of that date,and accord Brooks thestatus of an employee who has not been dischargedbut merely replaced;for, that letter implies onlythat,ifBrooks ever elected to return to work, hewould be treated like any other applicant for em-ployment.Whether or not such assurance would beadequate, if Brooks were merely an economicstriker,itclearly implied a refusal to recognize hisrights as an unfair labor practice striker'20which, asfound below,was his status when he received theforegoing letter.Accordingly, it isfound that, byimplying that he would not be accorded the rightsof an unfair labor practice striker, if and when hesought to return to work, the August 28 letter didnot dissipate, but continued, the discriminatory ef-fect of his discharge.M. BrownHe testified that, after picketing for about 2months, he applied for reinstatement to Froedge'21who refused to rehire him because he had joinedthe pickets.Froedge acknowledged receiving a telephone callfrom one purporting to be M. Brown and asking toreturn to work, and that, although he did have needfor Brown's services at the time, Froedge told thecaller that he had no need for anyone but to comeand talk to him and he would think it over, explain-ing at the hearing that he gave this reply because hedid not recognize Brown's voice, and it was not hispractice to hire over the telephone. However,Froedge did not say that he would have hiredBrown had he reported in person, and his statementto Brown that there was no work for him was notcalculated to encourage him to apply in person. Ac-cordingly, even if one credits Froedge, I find thathis negative response to Brown's request, even ifqualified in the manner described by him, was notjustified by the circumstances, and constituted arefusal to rehire. As Respondent admittedly hadneed for Brown's services, he was entitled to rein-statement upon application, even if he were merelyan economic striker, and refusal of reinstatementfor any reason other than disqualifying misconductwould therefore be unlawful.Moreover, on the basis of demeanor and the im-plausibility of Froedge's version of the matter, Icredit Brown and find that he was refused reinstate-ment because of his strike activity. It follows thatby such refusal Respondent violated Section8(a)(3) and (1) of the Act.223.The refusal to bargaina.The appropriate unitIt is found that the following unit is appropriatefor purposes of collective bargaining: All Respon-dent's regular, full-time and part-time truckdrivers,freighthandlingemployees,mechanics,anddispatchers, excluding office clerical, professional,and technical employees, and all supervisors asdefined in the Act. 3" As such,he would be entitled to reinstatement.upon application,whether or not he had been replaced,and noLmerclyto consideration ofsuch application." Other testimony places the date of this applicationas about October IIn view of this finding,there is no need to resolve conflicting testimonyas to whether Brown was dischargedon JulyI I for joiningthe pickets Afinding to that effect would not affect his right to reinstatementor backpay(which would not accrue,in any event,until heapplied forreinstatement)rx The foregoing unit description conforms substantially to that alleged inthe complaint,except for the inclusion of mechanics and dispatchers.Respondent wished to include them TheGeneral Counselindicated thathe had excluded mechanics because on the critical date the only one doingany mechanical work was admittedlyDillard,who was alleged(and foundbelow)to be a supervisor However, the record shows that Bingham, whowas hired on August 1, worked full time as a mechanicAs tothe dispatchers,while it is found below that Dillard,the onlypresent dispatcher(other than Froedge)is a supervisor, the exclusion of alldispatchers presupposes that even the most routine dispatching workwould necessarily be supervisory I am not persuaded of this 52DECISIONSOF NATIONALLABOR RELATIONS BOARDb.The Union's majority statusOf the 33 individuals alleged by Respondent tohave been in its employ on the critical date (July13), the parties agreed that 19 belonged in the unitand that 2 did not.As to the remaining 12 persons,the parties were in disagreement.The issues as tothese individuals will next be discussed.Respondent sought to exclude Brooks,M.Brown,Strong,and Tewell,presumably on theground that they were not at work on July 13. How-ever,it is undisputed that they were not working onthat date because of their participation in thepicketing.24 It is accordingly found that they areeligible.ItisGeneral Counsel'sposition that Curtis,Lewis,and Shields are not eligible because theyquit Respondent's employ before July 13.However,as there was no contradiction of the testimony inthe record that they were regular,part-time em-ployees,who ceased work on July 11,only becauseof their unwillingness to cross the picket line, I findthat they were,in effect,striking employees on July13, and are eligible.Contrary to the General Counsel's contention, Ifind Noe eligible on the basis of Froedge's uncon-troverted testimony that Noe was on a leave ofabsence from June 30 to July 20,when he returnedto work.The General Counsel contests the eligibility ofBaire.A memorandum submitted by Froedge to theGeneral Counsel before the hearing contains thenotation that Baire was hired on July 11 to replaceM. Brown.However,at the hearing,Froedge con-tended that this was a mistake and that Baire was,in fact,assigned to Brooks'route.As there was noeffective contradiction of this testimony,25 I so find.However,as is found below,when Baire was hired,Brooks was an unfair labor practice striker. As areplacement for such a striker,Baire would nothave been eligible to vote in a Board election, hadone been conducted.26Accordingly,Baire will notbe counted.Eubanks'eligibilitywas challenged by theGeneral Counsel.He worked for Respondent untilJune 16,when he quit to take a full-time job in afilling station.His hours there were such that hewas free on alternate afternoons, and being free forthat reason in the afternoonof July 12,he visitedRespondent's premises and volunteered to work for" The fact that Brooks had, in addition, been discriminatorily dischargedon July 12 would not,of course,affect his status as an employee of Respon-dent for present purposesIn its brief,Respondent attacks Brooks' card on the ground that it wassignedon April 8,whereas Brooks had quit Respondent's employ on AprilS, and did not returnto work forRespondent until April 10. However, therecord shows that before signing his card Brooks had already applied forrehire and was notified to report onApril 10,which was the next workday.As he at no time thereafter repudiated his card,itwill be counted as a validdesignationof the Union.° E. Thompson's testimony imputes to his brother,L. Thompson, thestatement that he was assigned to Brooks'route in July. However, as thisRespondent.His offer wasaccepted, but, aftercompletingthe day,he indicatedto Froedge that hewould not return because ofthe picketing. Accord-ing to Froedge,Eubanks didpromise at that timethat he would return when the strike was over.However,Eubanks testified thaton July 12, whenhe tendered his servicesto Froedge, he offered towork only "for that day," and not for the durationof the strike,and that Froedgedid not ask him toreturn.Under these circumstances,there is no basisfor finding that there was anymutual understand-ing,when Respondentaccepted Eubanks' offer ofhis serviceson July 12,that hisemployment wouldcontinuebeyond that day.27 I find therefore thatEubanks was a casualor temporary employee, andnot eligible .21The GeneralCounsel contends that H. Clampittand Dillard are supervisors.As to H. Clampitt, therecordshows only that he spends part ofhis timedirecting the loading and unloadingof trucks atRespondent'sdock.While the matterisnot freefrom doubt,I do not believethat the evidence pre-ponderatesin favor ofa finding that such directionsas he gives require the exercise of independentjudgment.Accordingly,he is deemed eligible.Admittedly,Dillard spends a substantial part ofhis timeevery workdayas a dispatcher, and duringFroedge's frequent absences from Respondent'spremises is the only one there to give directions andassignmentsto the 30 odddrivers.Froedge esti-mated that at least since earlyJuly hehad been ab-sent from the premisesabout 90percent of the timeand that Dillard had been requiredto do about 90percent ofthe dispatchingwork.Froedge admittedalso that mostof thedriversdo not haveestablishedroutes,but are assigned to a particular section ofthe city onlyon a daily basis.However,Froedge in-sisted thathe left writtenorders withDillard everyevening concerning the assignmentsfor the nextday, and,even whileawayfrom the premises,remained in contactwith his office via a two-wayradio in his car,keeping Dillardinformed of hiswhereaboutswhenever he left thecar. Froedge de-niedfurther thatDillardhad any authority overpersonnel other than that described above.Dillard testifiedthat afterJuly 11 he spent mostof his time in dispatching,29 that,in response to acustomer's telephoneorder, he maymake an on-the-spot assignmentof a driver to pick up a load,but that in such a case he selectsone of the driverswas hearsay and it is not clear therefrom on what date in July this assign.ment was made,I can accord little weight to such testimony.s"TanipaSandand MaterialCo., 137 NLRB 540, and cases there cited.Needless to say, Baire's status was not improved by the fact that Brookswas discriminatorily discharged on July 12,for, even if Baire be deemed tohave become on that date a replacement for a discriminatorily dischargedemployee,he would still be ineligible.inEven if he did offer to return after the strike,as Froedge said, there isno evidence that Froedge accepted such offer nor that there was any un-derstanding that he would be employed on a regular basis after the strike."DavisTransport, Inc.,169 NLRB 552, fn. 2.0 Up to that time he had been dispatching from 6.30 a.m. to 10 a.m. C. A. FROEDGE DELIVERYwho is alreadyoperating in the areaclosest to thepickup point. However, if the shipment is so urgentthat it requires immediate attention, he will assignthe load to one of the "shape-up drivers" waiting inthe Respondent's office for work. As between twosuch drivers, he will select the one who normallyservicesthe particulararea.He acknowledged that,in casea truck breaks down, he may order its cargopicked up by another truck, without consultingFroedge, but insisted that in such a case he selectsthe truck nearest the scene of the breakdown.While Dillard denied *enerally that he had anyother aspect of a supervisor, he admitted that, whenE. Thompson indicated that he would like to eatbreakfastbeforegoing on his route, Dillard,without consulting Froedge, gave him the choice ofimmediately taking his truck out or punching out,and that E. Thompson thereupon did punch out.Schrader testified that Dillard reprimanded himfor driving too fast on one occasion, and on anotheroccasion questioned him as to why it took him solong to make a delivery; and that Dillard authorizedhim to eat lunch at home, during work hours, butlater canceled that privilege.M. Brown testified that on one occasion Dillardrefusedhisrequest for time off for personalreasons;that Dillard instructed the witness not topunch his timecard when he reported for work butonly when he actually received an assignment, andcorrected Brown's timecard whenever he did notcomply with this instruction; that, to accomodate adriverwho wished to leave early for personalreasons, Dillard changed his route to one that wasshorter than his regular route; that Dillard has onceor twice rejected a driver's request for a change inhis route; that, when the witness would completehis route, and lacked 10 or 15 minutes to make upa full hour, Dillard wouldassign himto loadingwork on the dock for the balance of the hour; andthat Dillard has reprimanded him for notcalling inafter unloading his truck, and before returning toRespondent's premises.Brooks testified,inter alia,that upon the comple-tion of his day's deliveries he would report to Dil-lard, who would instruct him whether to return ormake a pickup; and that Dillard would check withhim via radio on his progress during the day.Tewell testified that on one occasion Dillard senthim home early for lack of work.Gibson, who was not shown to be a union ad-herent, testified that he would call Dillard bytelephone while on his routeto ask for time off,that Dillard wouldsometimes granthis request, andthat he heard Dillard threaten Schrader with adisciplinarydischarge.Trester testified that in June he asked Dillard fora raise, that Dillard promised to see if he could get'"'To the extent that Dillard's denial that he did so without consultingFroedge conflicts with other testimony,I credit such testimony on the basisof demeanor,as well as the lack of candor apparent in certain of Dillard's53one for Trester, that he received a 25-cent-an-hourincrease about a week later, and that Dillard re-marked that he had helped get it. Trester addedthatDillard assigned him overtime work on thedocks without consulting Froedge.Froedge acknowledged that Dillard had men-tioned to him Trester's request for a raise, and that,after talking to Trester and considering other fac-tors,Froedge granted the raise. Dillard, on theother hand, entered a puzzling denial that Tresterhad ever spoken to Dillard about a raise or that hehad ever discussed the matter with Froedge. It isnot understandable why Dillard should want todeny playing even the minimal role that Froedge at-tributed to him.Dillard insisted also that any time off granted byhim was pursuant to instructions from Froedge, thathe reprimanded Schrader in accord with such in-structions,and that the same was true of his assign-ment of Trester to overtime work on the docks. Healso denied that he permitted Schrader to go homefor lunch. He admitted, however, that, without con-sulting Froedge, he would permit a driver to quitwork early, if he pleaded illness, and that he sentTewell home early for lack of work.It is evident from the foregoing that in the matterof work assignments Dillard had discretion, at least,to determine whether a telephone order for apickup should be executed by a driver who was al-ready on the road or by one of the shapeup driverswho was awaiting assignment, and that, in makingsuch determination,he had to consider the urgencyof the order and whether it could be handled withsufficient expedition by the driver on the road. Iconclude, therefore, that, in making such a deci-sion,Dillard was required to exercise independentjudgment.In view of this, as well as the incident involvingE. Thompson and the evidence concerning Dillard'spractice of granting time off,30 it is found that Dil-lard was a supervisor.It follows from the foregoing that, without Dil-lard, Baire, and Eubanks, there were 28 employeesproperly in the unit on July 13. At the hearing theGeneral Counsel offered in evidence cards purport-ing to have been signed prior to July 13 by 16 ofthose employees. Respondent challenged the cardof S. Barker on the ground that it was not properlyexecuted. In the body of this card Barker'sname isprinted in full together with his social securitynumber, but on the signature line appears only hisfirst name, and it is likewise printed. The card bearsthe date of July 11, 1967, and the signature of "J.Martin" as a witness. Union Agent Martin testifiedthat on July 11, in Tewell's presence, he presentedthe card to Barker, who filled it out in the mannerdescribed above, explaining that that was "all hetestimony particularly with regard to Trester's raiseMoreover,as alreadynoted,Dillard acknowledged that in some instances he granted time offwithout consulting Froedge. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDcould write." Tewell confirmed this. Respondent,however, introduced in evidence pay slips, whichFroedge testified weresigned inhis presence byBarker, and inspection of such slips reveals a hand-written scrawl, which, while not entirely legible,bears some resemblance to a proper spelling of Bar-ker's name. Nevertheless, in view of the mutuallycorroborative versions of Martin and Tewell,31 theirtestimony is credited, and it can only be assumedthat Barker,although capable of signing his namein semilegibleform, preferred to print it on the cardfor some reason best known to him.32Respondent also challenges the card of Barker,as well as that of A. Brown, on the ground that theywere obtained by misrepresentation or coercion.However, there is no persuasive evidence of this.33It is concluded that the cards of A. Brown and S.Barker are valid.The record showsthaton July 14 Trester andSchrader requested the return of their cards.Respondent contends that their cards were therebyinvalidated.However, to give any such effect tothose requests, one would have to disregard thevarious unfair labor practices of Respondent whichantedated,andpresumptively induced, suchrequests. In any event, such requests, needless tosay, cannot affect the Union's majority as of July13. It may be noted, finally, that Trester apparentlyhad another change of heart on July 17 when hedecided to cast his lot with the strikers.34Ifind, therefore, that on and after July 11 theUnion had a majority of 16 out of 28 employees.c.The refusal torecognizeItwas stipulated that Respondenton July 13received the Union's letterof July12 requestingrecognition,and did notreplythereto, and hassince July 13 refused to recognize the Union.In explaining such refusal,Froedge testified vari-ouslythat he did not recognize the Union (I)because 8to 10 ofthe "older employees"told himtheydid not want the Union, (2) because of com-plaints by several employees of coercion by Unionrepresentatives, (3) because the Union threatenedto put him out of business, and (4) because theunion representatives had not been sufficientlycourteous in their dealings with him. However,Froedge finally admitted that he would not underany circumstances have recognized the Unionwithout a "free election.""When asked why he did not consent to a cardcheck, as proposed in the Union's letter of July10," Froedge at first answered, "I don't know ofany reason right at the present time," but promptlyamended this answer,alleging thatthe Union hadon a prior occasion requested recognition withoutany cards to support its request, and that severalmonths before July 11 he had visited the Union'soffice and spoken to union officials, who had ut-tered "allegationsand threats." Elsewhere in histestimony Froedge stated that he distrusted cardsbecause employees might change their minds.Froedge's shifting explanations for refusing torecognizethe Union on the basis of a card checkwould in themselves suffice to convict him of badfaith.Moreover, even if one considers onlyFroedge'spositionthat he would at no time orunder any circumstances have recognized theUnion without a "free election," proof that suchposition was taken in bad faith is afforded by thefact that, even while professing to desire a freeelection,Froedge tookmeasurescalculated tomake suchan electionimpossible.Thus, he tookthe followingactions,which were substantially con-temporaneouswith, or postdated, the Union's July12 demand for recognition, and which were calcu-lated to coerce the employees to repudiate theUnion:(1)On July 10, in the presence of an employee,Froedge physically assulted Union Agent Martin,tore up the Union's letter, and later boasted to em-ployees about having attacked the agent and"thrown out the Union."(2)He discharged Brooks on July 12 for joiningthe pickets." Moreover,the fact that the Respondent's pay slips for Barker bear thesame social security number as appears on the foregoing union card is acorroborative circumstance" Barker was not called to testify,the General Counsel explaining thathe had left the area.Barker may have feared,not without reason, that his handwriting wouldnot be sufficiently legible.While it may he thought strange that he printedonly his first name on the signature line, the short answer to any doubtsconcerning the matter would seem to he that,if anyone had planned a for-gery,they surely would have done a more artistic job and, at least,completed the printing of Barker's name on the signature line.As to the validity of a card,which is only partially completed by the em-ployee,seefTaitel&Son,119 NLRB 910.912, in 31 Although asserting that he signed the curd on July I I after being con-fronted by a hostile picket line, A Brown acknowledged at the hearing thathe signed the card voluntarily,and that he was not threatened by theUnion's solicitor,MartinWhile he attributed to Martin the statement thatthere would be "nothing to it,"it is not clear whether this was intended, orunderstood,as an assurance that Brown had nothing to fear from Respon-dent,if he signed the card,or that his act had no significance at all. Thelatter construction,which is the one apparently urged by Respondent,seems implausible, as it is unlikely that Brown would think that Martinwould take so much trouble to obtain his signature on a meaningless docu-mentAs toBarker,there was no evidence concerning the circumstances underwhich he signed,other than that he did so on July I I at the picket linei'Respondent appears to suggest that all the cards may hale been in-validated by the fact thattheycontained a clause making them irrevocablefor a period of I year However, there is no evidence that any of the em-ployees took any note of this clause or was inhibited thereby from revokinghis card SeeN L R B. v. Southbridge Sheet Metal Work %,Inc. 380 F 2d 851(C A. I ), where, in rejecting a like contention,the court indicated that theburden was on the respondent to show that"employees underwent achange of mind or were prohibited from manifesting it " In this connection,Respondent specifically attacks Reinhardt's card,because it was signedmore than 4 months before the demand date, and he might have changedhis mind in the interim. However,the mere lapse of time will not suffice toestablish this, it being familiar law that a state of fact, once shown to exist,will be presumed to continue, at least for a reasonable period,until the con-trary is shown Under the circumstances, the interval between the signingof Reinhardt's card and the Union's demand did not constitute an un-reasonable period45He did in fact file a petition for an election on July 20.As already noted,the same proposal was made in the July 12 letter C. A. FROEDGE DELIVERY55(3) He threatened not to rehire anyone who par-ticipated in the strike.(4)He threatened to close his doors rather thandeal with a union.(5) Employees were solicited to repudiate theUnion through the petition described above.(6) Employees were interrogated about theirunionactivityand promised benefits if theyrefrained from such activity.Upon consideration of all the foregoing matters,it isclear that Froedge did not refuse to recognizethe Union because of any bona fide doubt of theUnion's majority status but only because he was bp-posed to the principle of collective bargaining tosuch a degree that he was not only unwilling torecognize the Union on the basis of a card checkbut was even determined, while professing to seekan election,to preclude his employees from ex-pressing a free, uncoerced choice in such election.37It is concluded therefore that, by refusing on andafter July 13 to recognize the Union, Respondentviolated Section 8(a)(5) and (1) of the Act.4.The strikeAs already related, the Union on July 1 1established a picket line at Respondent's premises,and during that day and the ensuing week several ofRespondent's employees joined the pickets, andseveral others refused to report for work during thepicketing,whichwas still ineffect at the time of thehearing. It seems indisputable that the picketingand the related withholding of services by Respon-dent's employees were precipitated by the events ofJuly 10.31 It hasalready been found that by theviolentmanner of Froedge's reaction to Martin'srequest for recognition, Respondent violated Sec-tion 8(a)(1) of the Act, and Union President Rob-bins testified that themannerin which Froedge re-jected the Union's demand was a factor in theUnion's decisionto picket.While it may well bethat thefactthatRespondent had rejected therecognition request was at least an equally, potentconsideration '3 it is not incumbent upon me tospeculate as to what might have happended underdifferent circumstatnces.40 The fact of the matter isthat the Respondent on July 10, engaged in con-duct which violated the Act, and that the decisionto picket followed on the heels of such conduct.That is sufficient to establisha prima faciecase thatthe picketing was caused by the violation, and nosufficient showing to the contrary has been made.It is clear, in any event, that whatever the causeof the picketing, it was prolonged by Respondent'svarious unfair labor practices after July 11, particu-larly the discriminatory discharge of Brooks in theevening of July 12, and the second refusal of recog-nition on July 13, after the Union had achievedmajority status, which refusal, as found above, vio-lated Section 8(a)(5) and (1) of the Act.It is accordingly found that the picketing and re-lated strike were caused by Respondent's unfairlabor practices and were, in any case, prolonged bythe subsequent violations of the Act found above.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations of the Respondent described in sectionI,above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYIthaving been found that Respondent violatedSection 8(a)(1), (3), and (5) of the Act, it will berecommended that Respondent cease and desisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that the Respondent refused torecognize and bargain with the Union, whichrepresented a majority of the employees in an ap-propriateunit.Accordingly, I shall recommend thatthe Respondent be ordered to recognize and bar-gain, upon request, with the Union as the exclusiverepresentative of the employees in the appropriateunit.The Respondent contends that certain evidenceadduced by it concerning acts of vandalism and ofviolence affecting its property and drivers precludesthe issuance of a bargaining order in favor of theUnion. Such evidence shows that the first of theseacts occurred on July 14 when four of Respon-3'Respondent argues that the fact that a majority of the employees didnot join the strike justified Froedge in believing thattheydid not favor theUnion.However,here,unlike the situation inNeuman TransitCo.,138NLRB 659, cited by Respondent. Froedge nowhere assigned this as areason for his refusal to recognise the Union,and it is clear,in any event,from all the circumstances that any doubt Froedge may have had about theUnion'smajority was at best a secondary consideration, his primarymotivation being his opposition to all unionsw In view of this,there is no need to consider whether,as Robbinstestified,other of the Respondent's acts,found above to be violative of theAct, which antedated July 10,contributed to the Union's decision to picketRespondent.'0M. Brown testified,without contradiction,that on July 11, union offi-cials told him that the object of the picketing was to secure recognitionHowever,thisdoesnot necessarily negate the Union's contention thatFroedge's treatment of Martin influenced its decisionon July10 to seekrecognition through picketing (rather than through a Boardelection) (Ofcourse,if the picketing were deemed tohavebeen triggeredonly by thefactthatRespondent had refused recognitionon July10, it would be neces-sary to hold that the picketing and strike did not originate in an unfair laborpractice,since,there being no majority for the Union on that date, suchrefusal did not constitute an unfair labor practice at that point.)'0 It is well settled that the burden here was on Respondent to show thatthe strike would have occurred, even absent any unfairlabor practices.N L.R B.v Remington Rand,Inc , 94 F 2d 862, 872 (C A. 2), cert denied304 U S 576;N.L.R.B. v. Borg-Warner Corp.,236 F 2d 898,907 (C A 6)and cases there cited 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's trucks, while parked at different locationswere set on fire; that in August an attempt wasmade to set fire to another truck; that in Novembershots were fired at 2 trucks while in operation; andthat about a week before the hearing (1) shots werefired at 11 of Respondent's trucks while parked onits premises, (2) another of its trucks was the targetof a sniper while parked at a customer's premises,and (3) still another of its trucks was set afire whileaway from Respondent'spremises.41Neither withrespect to these acts nor other like acts, which weresought to be proved at the hearing,42 was it shownby what persons they were committed or that theUnion or its agents had any connection therewith.InLauraModes Company,43although finding aviolation of Section 8(a)(5), the Board refused toissue a bargaining order in favor of the union,because it was found to have "resorted to and/orencouraged the use of violent tactics" in support ofits demand for recognition.InKohler,14the Board held that an employer wasjustified in breaking off negotiations with a union,during a strike,because of contemporaneous actsof vandalism, violence, and coercion directed atnonstrikers.4-1However, in bothKohlerandLauraModesthe Board relied upon direct evidence thatunion agents had participated in, encouraged, or af-firmatively endorsed, such acts. Such evidence islacking here'sFroedge testified that, before its difficulties withthe Union,Respondent had never been the targetof acts of violence or vandalism, and it is a'suspi-cious circumstance. that such acts coincided intime with the Union's campaign to enforce its bar-gainingrights bypicketing against anemployer whohad, himself,resorted to violence in his dealingswith the Union. One might surmise that the Unionfelt justified in fighting fire with fire. However, sur-mise and suspicion cannot take the place of proof,particularlysince all the union agentswho werequestionedabout thematterdisclaimedanyknowledge of the identity of the perpetrators of theforegoing misdeeds,and Union President Robbinstestified that he expressly forbade his staff to en-gage in any form of violence in connection with thepicketing at Respondent's premises.Nevertheless, it would seem appropriate underthe circumstances to limit any remedial orderherein,by recognizing expressly the right of41Other evidence relating to acts of vandalism by unidentified personsagainst the automobiles of three employees and to the dynamiting offoredge's station wagon,all during the period of the picketing,was rejectedat the hearing on the ground that no connection was shown between theperpetrators of these acts and the Union.For the purpose of this Decisionthe veracity of such evidence is assumed47 See preceding fn.47 144 NLRB 1592." Kohler Co.,128 NLRB 1062.4'Compare also cases where the Board has held that the duty to bargainis suspended, where the union strikes in violation of a no-strike clause orengages in intermittent work stoppages or slowdownsMarathonElectricMfg. Corp ,106 NLRB 117 1,InternationalShoe Co, 93 NLRB 907.Respondent to obtain reconsideration and ap-propriate revision of such order at any time, uponits application, and upon a proper showing that theUnion was responsible for such acts of violence orvandalism,heretofore committed, as would justifydenying itbargainingrights, or that any one of thediscriminatees or strikers has participated in suchacts to such a degree as to warrant denying him anyrelief.47Having found that the Respondent early in Oc-tober unlawfully refused reinstatement to MitchellBrown, I shall recommend that Respondent berequired to offer him reinstatement to his former orsubstantially equivalent positionwithout impair-mentof seniority or other rights and privileges. Ishall also recommend that Respondent be requiredto make him whole for any loss of earnings sufferedby reason of the discrimination against him, by pay-ment to him of a sum of money equal to that whichhe normally would have earned as wages from thedate of such discrimination to the date of a validofferof reinstatement,less his net earnings duringsuch period. Backpay shall be computed in ac-cordance with the formula stated in F. W.Wool-worth Company,90 NLRB 289; interest shall beadded to backpay at the rate of 6 percent per an-num.IsisPlumbing & Heating Co.,138NLRB716.48It having been found that the strike was an unfairlabor practice strike from its inception, it will berecommended that Respondent be required to rein-state all the strikers within 5 days after their appli-cation, to their former or substantially equivalentpositions, without impairment of their seniority orother rights and privileges, displacing, if necessary,all persons hired on and after July 11.In view of Respondent's unfair labor practices,particularlythediscriminatoryconduct foundabove, there exists a threat of future violations,which warrants a broad cease-and-desist order.CONCLUSIONS OF LAW1.All Respondent's regular,full-time and part-time truckdrivers, freight handling employees,mechanics, and dispatchers, excluding office cleri-cals, professional, and technical employees,and allsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collectivebargain-« SeeThayer Inc. of Virginia,125 NLRB 222, 234-236, wherethe Boardrefused to find a union responsiblefor coerciveconduct during a strike,even though the evidence of union involvement therein was stronger than itis here.47As to the propriety of reopening the record to receive such evidence,see N L.R.B v Indiana& Michigan Electric Co.,318 U S 9.(Proof of the Union's complicity in the acts of violence and vandalismwould not affect its right to file the charge herein nor the responsibility ofRespondent for any proven violations of Section 8(a)( I) )SeeN LR B. v. Indiana& MichiganElectric Co, supra,Milk Drivers andDairy Employees Union,133 NLRB 1314, 1321-1322, and cases therecited )" Since Brooks was discharged after he struck,he is not entitled tobackpay or reinstatement until he abandons the strike. C. A. FROEDGE DELIVERY57ing within the meaningof Section 9(b) of the Act.2.Since July 13, 1967, the Union has been andstill is theexclusiverepresentativeof all the em-ployees in the aforesaid unit for the purposes ofcollective bargaining, within themeaningof Section9(a) of the Act.(3) By refusingsinceJuly 13 to recognize andbargain with the Union as the exclusive representa-tiveof its employees in an appropriate unit,Respondent has engagedin and is engaging in un-fair labor practices within themeaningof Section8(a)(5) and (1) of the Act.4.By acts and threats of violence directedagainst union agents,interrogation of employeesabout theirunion sentiments,by soliciting them toabandon their union activity and by threateningreprisals,and offering them benefits, to inducethem to refrain from such activity, Respondent hasinterferedwith, restrained, and coerced its em-ployees in the exercise of rights guaranteed in Sec-tion 7 of the Act, and has engaged in unfair laborpractices within themeaningof Section 8(a)(1) ofthe Act.5.Respondent has violated Section 8(a)(3) and(1) of the Act by its refusal to reinstate MitchellBrown and by discharging Jerry Brooks.RECOMMENDED ORDERUpon the entire record in the case, and theforegoing findings offactand conclusions of law, itisrecommended that Respondent,C.A. FroedgeDelivery and Trucking Service,Inc.,of Indi-anapolis, Indiana, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognizeChauffeurs,eam-sters,Warehousemen and HelpersLocal Union No.135, A/W International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,and bargainwith itconcerning rates of pay,wages,hours of employment,or other conditions of em-ployment,as the exclusive representative of all itsregular,full-time and part-time truckdrivers,freightandhandlingemployees,mechanicsanddispatchers,excludingofficeclericals,profes-sionals, and technical employees, and all super-visors as defined inthe Act.(b)Discouraging membership in said Union orin any other labor organization,by discriminatingagainst employees in regard to their hire or tenureof employment.(c) Interfering with the exercise by its employeesof their rights under Section7 of the Act, by coer-civelyinterrogating them about their union senti-ments,by promising them benefits,threateningthem with plant shutdowns or other reprisals, sol-iciting their defection from the Union, or directingacts or threats of violence against union agents.(d) In any other manner, interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form, join,or assistthe above-named Union, or any otherlabor organization and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain fromany or all such activities, the extent that such rightmay be affected by the provisos to Section 8(a)(3)of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of theAct:(a)Upon request, recognize and bargain withChauffeurs, Teamsters, Warehousemen and Help-ersLocalUnion No. 135, A/W InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America, as the ex-clusive representative of all employees of theRespondent in the aforesaid unit with respect toratesof pay,wages,hours of employment or otherconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b)Offer Mitchell Brown immediate reinstate-ment to his former or substantially equivalent posi-tion,without prejudice to his seniority or otherrightsand privileges, and notify him, if he ispresently serving in the Armed Forces of theUnited States, of his right to full reinstatement,upon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.(c)Make whole the said employee in themanner set forth in the section of the Trial Ex-aminer's Decision entitled "The Remedy," for anyloss of pay he may have suffered by reason of theRespondent's discrimination againt him.(d) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records,socialsecurity paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamountof backpay due under the terms of thisRecommended Order.(e)Within 5 days after application by any one ofits striking employees, reinstate him as provided in"theRemedy" section of the Trial Examiner'sDecision.(f)Post at its establishment in Indianapolis, Indi-ana, copies of the attached notice marked "Appen-dix."4s Copies of said notice, on forms provided bythe RegionalDirector for Region 25, after beingduly signed by the Respondent's representative,." In the event that this RecommendedOrder is adopted by the Board.the words"a Decision and Order"shall be substitutedfor the words "theRecommendedOrder of a Trial Examiner" in the notice In the furtherevent that the Board's Order isenforced by a decree of a United StatesCourtof Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order." 58DECISIONS OF NATIONALshallbe posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be takenby the Respondentto insurethat saidnotices are not altered, defaced, or covered by anyother material.(g)Notify the Regional Director for Region 25,inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.50IT IS FURTHER ORDERED that,upon proper appli-cation by Respondent, the record will be reopenedto permit it to adduce evidence concerning theresponsibility of the said Union or any of thestrikers for acts of violence or vandalism, hereto-fore committed,affecting Respondent or its em-ployees."' In the event that thisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of the TrialExaminer of the NationalLaborRelations Boardand in order to effectuate the policies of the Na-tional LaborRelationsAct, as amended, we herebynotify our employees that:WE WILLrecognizeand bargain, uponrequest,withChauffeurs,Teamsters,Warehousemen and Helpers Local Union No.135, A/WInternational Brotherhoodof Team-sters, Chauffeurs,Warehousemen&Helpers ofAmerica, as the exclusive representative of allemployees in the bargaining unit describedbelow in respect to rates of pay, wages, hoursof employment, or other conditions of employ-ment,and, if an understanding is reached, em-bodyit in a signed agreement.The bargainingunit is:All our regular, full-time and part-timetruckdrivers, freight handling employees,mechanics, and dispatchers, excluding of-fice clericals,professional,and technicalemployees, and all supervisors as definedin the Act.WE WILL NOTdiscouragemembership inChauffeurs,Teamsters,Warehousemen andHelpersLocal Union No. 135, A/W Interna-tional Brotherhood of Teamsters, Chauffeurs,LABOR RELATIONS BOARDWarehousemen & Helpers of America, or inany other labor organization, by discriminatingagainst employees in regard to their hire ortenure of employment or any term or conditionof employment.WE WILL NOT threaten to close our operationor discharge anyone for favoring a union.WE WILL NOT ask employees to give up theirunion activity or to sign petitions against aunion.WE WILL NOT attack, or threaten to attack,union representatives.WE WILL NOT coercivelyinterrogate our em-ployees about their union sentiments or makethem promises of benefits to diminish theirdesire for union representation.WE WILL NOT in any other manner interferewith, restrain,or coerce our employees in theexercise of their right to self-organization, toform, join, or assist Chauffeurs,Teamsters,Warehousemen and Helpers Local Union No.135, A/W International Brotherhood of Team-sters, Chauffeurs,Warehousemen & Helpers ofAmerica, or any other labor organization, tobargain collectively through representatives oftheir own choosing and to engage in other con-certed activities for the purpose of collectivebargainingor other mutual aid or protection orto refrain from any or all such activities,exceptto the extent that such right may be affected bythe provisos to-Section 8(a)(3) of the Act.WE WILL offerMitchell Brown immediatereinstatement to his former or substantiallyequivalent position, andWE WILL make himwhole for any loss of pay suffered by reason ofour past refusal to reinstate him.WE WILL offersimilar reinstatement,within5 days after application, to any employee whoparticipated in the strike against us.All of our employees are free to become, remain,or refrainfrom becomingor remaining,members ofChauffeurs,Teamsters, orWarehousemen andHelpers Local Union No. 135, A/W InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America, or any otherlabor organization.C. A. FROEDGE DELIVERYAND TRUCKING SERVICE,INC.(Employer)DatedBy(Representative) (Title) C. A. FROEDGE DELIVERYNote:We will notify the above-named employee,and all employees who participated in the strike, ifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended,after discharge from theArmed Forces.59This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 614 ISTA Center, 150 West Market Street,Indianapolis,Indiana46204, Telephone 633-8921.